UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-5016


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAKEEVIAN JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:08-cr-00193-FL-1)


Submitted:   July 8, 2009                  Decided:   July 29, 2009


Before TRAXLER, Chief Judge, and WILKINSON and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lakeevian         Jones       pled   guilty        to    several     drug     and

firearm offenses and was sentenced to time served, with a four-

year period of supervised release.                  While on supervised release,

Jones    tested    positive         for    marijuana       on       multiple    occasions,

failed to attend drug counseling, and dropped out of a court-

ordered    halfway-house        program.            The    district       court       revoked

Jones’    supervised      release          and    imposed       a     twenty-eight-month

sentence.     Jones appeals, claiming the district court imposed an

unreasonably      long    sentence.          Having       reviewed      the    record,     we

affirm.

            This    court       will       affirm    a     sentence      imposed        after

revocation of supervised release if it is within the applicable

statutory maximum and is not plainly unreasonable.                              See United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                               We

first    assess    the    sentence         for   unreasonableness,            “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                         Id. at 438-39.        If

we conclude that a sentence is not unreasonable, we will affirm

the   sentence.         Id.    at     439.       Only     if    a    sentence     is    found

procedurally       or    substantively           unreasonable         will     this     court

“decide whether the sentence is plainly unreasonable.”                            Id.

                                             2
              A     supervised        release         revocation       sentence           is   not

procedurally unreasonable if the district court considered the

U. S. Sentencing Guidelines Manual Chapter Seven advisory policy

statement range and the 18 U.S.C. § 3553(a) (2006) factors that

it is permitted to consider in a supervised release revocation

case.       See 18 U.S.C. § 3583(e) (2006); Crudup, 461 F.3d at 440.

Such    a    sentence       is      not    substantively            unreasonable          if   the

district      court        stated     a     proper      basis       for     concluding         the

defendant         should    receive        the       sentence       imposed,       up     to   the

statutory maximum.               Crudup, 461 F.3d at 440.                    A sentence is

plainly unreasonable if it is clearly or obviously unreasonable.

Id. at 439.

              In     this     case,        the       district       court     reviewed          the

applicable statutory maximum of sixty months and the Guidelines

Chapter      Seven    policy        range    of       three   to     nine    months.           The

district      court     noted       Jones’       multiple     violations,          which       came

after an earlier sanction for failing to comply with the terms

of   his     release.        The     district        court    also    noted        that    Jones’

original      sentence       was     the    product      of     a    downward       departure.

Finally,      the     district        court          noted    Jones’        need     for       drug

treatment, which the court believed could best be achieved in

prison.       Having reviewed the record, we find that the district

court’s sentence was not plainly unreasonable.



                                                 3
              Accordingly, we affirm the district court’s judgment

revoking Jones’ supervised release and imposing a twenty-eight-

month prison term.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4